Applicants signing in New York must use this form. Lincoln InvestmentSolutionsSM Variable Annuity Application Lincoln Life & Annuity Company of New York Home Office Syracuse, New York All sections must be completed. Please type or print. ANY ALTERATIONS TO THIS APPLICATION MUST BE INITIALED BY THE CONTRACT OWNER. 1aContract Owner Maximum age of Contract Owner is 85. If Trust is owner, trust documents are required. Name (First, Middle Initial, Last) Social Security Number/TIN _ Male _Female Street Address (Physical Street Address required) Date of Birth City State Zip Home Telephone Number Is Trust revocable* Trustee Name* Date of Trust* Yes No 1bJoint Contract OwnerMaximum age of Joint Contract Owner is 85. Name (First, Middle Initial, Last) Social Security Number/TIN Male Female Spouse Non-Spouse Date of Birth 2a Annuitant (If no Annuitant is specified, the Contract Owner, or Joint Owner is younger, will be the Annuitant.) Maximum age of Annuitant is 85. Name (First, Middle Initial, Last) Social Security Number/TIN Male Female
